ON MOTION FOR REHEARING.
In their motion for rehearing appellants complain that in applying the rule of ejusdem generis to paragraph 11, we have overlooked the well-recognized exception to that rule, mainly, that it does not apply when the specific words embrace all objects of the class so that the general words become meaningless. In support of this assertion, appellants urge that there could be no transfer of the lease in question, voluntary or involuntary, other than a transfer upon death of the lessee, which is not adequately and specifically prohibited by those provisions of the lease other than the phrase "by operation of law," and that to hold that transfer by death was not covered by such phrase renders the latter meaningless. This contention was urged in the original briefs and at the hearing, and was considered by the court, although it was not specifically covered in the opinion. The fallacy of appellants' position lies in assuming that all possible transfers of the lease, except upon death of the lessee, are prohibited by the specific prohibitions. There are other transfers which are not clearly covered by the specific prohibition, such as a sale under a mortgage, or under a distress, for failure to pay federal income taxes, or possibly a general assignment for the benefit of creditors. Therefore, in our judgment the interpretation we have given to paragraph 11 does not render the words "by operation of law" meaningless, so as to make our opinion in conflict with the law announced by the opinions cited and relied upon by appellants.
The appellants' motion for rehearing is overruled. Hughes,P.J., and McCullen, J., concur. *Page 913